OPINION — AG — ** ELECTION — DEATH — VACANCY — OFFICE ** FACTS: " ON THE 2ND DAY OF APRIL, 1957, AN ELECTION WAS HELD BY TOWN X FOR THE POSITION OF CITY TRUSTEE. THERE WERE TWO(2) CANDIDATES. ON THE DAY OF THE ELECTION, AFTER THE POLLS HAD CLOSED, ONE OF THE CANDIDATES DIED. UPON THE COUNTING OF THE VOTES, IT WAS DETERMINED THAT THE DECEASED HAD RECEIVED THE MAJORITY OF THE VOTES CAST. NEITHER OF THESE CANDIDATES WAS THE INCUMBENT. ** ANSWER: (1) IT WILL NOT BE NECESSARY THAT ANOTHER ELECTION BE HELD. (2) THE DEFEATED CANIDATE WAS NOT ELECTED AS A MEMBER OF THE BOARD OF TRUSTEE. (3) THE PERSON WHO HELD SAID OFFICE DURING THE PERIOD IMMEDIATELY PROCEEDING AND ON THE DATE OF SAID ELECTION WILL HOLD OVER " UNTIL HIS SUCCESSOR IS DULY ELECTED AND QUALIFIED " AS PROVIDED FOR IN ARTICLE X, SECTION 23 (APPOINTMENT, SUCCESSOR, VACANCY, ELECTION DIED, DEATH) CITE: 11 O.S. 23 [11-23](B), ARTICLE X, SECTION 23 (FRED HANSEN)